Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated May 3, 2021 is acknowledged.
Claims 1, 3 and 5-16 are pending.
Claims 2 and 4 are cancelled.
Claims 1, 3, 6 and 11-14 are currently amended.
Claims 1, 3 and 5-16 as filed on May 3, 2021 are currently pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, and all previous claim rejections under 35 USC 102(a)(1) by Mario et al. are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 18, 2021 was considered.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 5-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
	Claim 1 as currently amended recites the composition is essentially free of aluminum.  Applicant’s remarks do not identify support for the broadening amendment.  The specification as filed does not support the exclusion of aluminum, rather, the specification as filed exclusively references aluminum-based antiperspirant actives (e.g., page 8).  This is new matter.  Claims 3 and 5-16 are included in this rejection because they depend from claim 1 and thus also recite new matter.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Claim 13 recites wherein the third water-absorbing component comprises chitosan, however, claim 9 from which claim 13 depends recites the third water-absorbing component is selected from a closed grouping inclusive of chitosan.  Because “comprising” opens the third water-absorbing component to additional, unrecited components, it is unclear whether the third water-absorbing component is limited to the closed group of claim 9.  For purposes of applying prior art, the third component is presumed to be open to additional, unrecited water-absorbers.
	Claim 14 recites an adhesive film is formed when the composition is applied, however, claim 1 from which claim 14 depends is not a method claim.  The recitation of a method step in a composition claim renders the claim indefinite because it is not clear when direct infringement occurs.  See MPEP 2173.05(p) II.  The claim may be redrafted in passive voice to properly set forth an intended use / capability / result achieved of the composition of claim 1.

Response to Arguments:  Claim Rejections - 35 USC § 112(b)
Applicant’s arguments have been fully considered but they are not persuasive.
	With regard to claim 13, Applicant’s statement the third water-absorbing component definitively contains chitosan and may contain the other components listed in claim 9 is acknowledged but not found persuasive because the comprising language of claim 13 does not limit the “other components” to those listed in claim 9, rather, the comprising language opens up the “other components” to include those that fall outside the scope of claim 9 which is the basis for the rejection.
	With regard to claim 14, Applicant’s statement that the claim is amended is acknowledged, however, the amendment does not obviate the rejection.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 13 recites wherein the third water-absorbing component comprises chitosan, however, claim 9 from which claim 13 depends recites the third water-absorbing component is selected from a closed grouping inclusive of chitosan.  Because “comprising” opens the third water-absorbing component to additional, unrecited components, claim 13 fails to include all of the limitations of the closed group of claim 9.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments:  Claim Rejections - 35 USC § 112(d)
Applicant’s statement the third water-absorbing component definitively contains chitosan and may contain the other components listed in claim 9 is acknowledged but not found persuasive because the comprising language of claim 13 does not limit the “other components” to those listed in claim 9, rather, the comprising language opens up the “other components” to include those that fall outside the scope of claim 9 which is the basis for the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, 8, 11, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fares et al. (US 2014/0242015, published August 28, 2014, of record) in view of Callingham et al. (US 4,743,440, published May 10, 1988, of record); Mattai et al. (US 2008/0247978, published October 9, 2008, IDS reference filed May 21, 2020); and Traupe et al. (WO 2018/130380, published July 19, 2018, IDS reference filed May 21, 2020, as evidenced by the EPO translation).
	Fares teach antiperspirant / deodorant compositions having lower, or even zero amounts, of antiperspirant actives based on aluminum cations or zirconium cations; the compositions comprise (A) a polymer with a non-zero acid value and (B) a cationic species which may be a cationic polymer (title; abstract; paragraphs [0007], [0025]-[0026], [0036], [0069] and [0079]; claims 1 and 7), as required by instant claims 12 and 16.  Regarding the intended use as required by instant claim 14, the antiperspirant / deodorant compositions of Fares possess this capability and are expressly taught to be suitable for application to inter alia the axilla / arm pit in paragraph [0079].
	Polymers having a non-zero acid value may comprise a homopolymers inclusive of poly(acrylic acid) and alkali metal salts thereof (paragraph [0043]).  The polymer having the non-zero acid value may also comprise a non-homopolymer (paragraph [0044]).  The polymer having the non-zero acid value may be present from about 0.1 to 15 wt% (Table 5; claim 13).
	Cationic polymers include polyquaternium inclusive of PQ-6 and PQ-7 (paragraphs [0060] and [0087]; Table 1; claim 10), as required by instant claim 3.  The cationic species may be present from about 0.1 to 10 wt% (Table 5; claim 13).
	The compositions can be anhydrous (paragraph [0070]).
	The compositions can comprise additional ingredient(s) inclusive of inter alia absorbents, deodorant agents (malodour-controlling component), antimicrobials, emollients, solvents (acceptable carrier), and mixtures thereof (paragraph [0071]; claim 15), as required by instant claim 15.  Natural actives include inter alia corn starch (paragraph [0078]).
	The anhydrous composition of Example 4 comprises inter alia cyclomethicone, hydrogenated castor oil, polyquaternium-28 and 1 wt% PEG-100 stearate & glyceryl stearate (about 2 wt% because the qualifier about permits some tolerance), as required by instant claims 7 and 8.  The composition of Example 4 may optionally further comprise antiperspirant active(s) (paragraph [0087]).
	The compositions of Fares do not require aluminum (whole document, e.g., abstract and claims).
capable of absorbing at least about 20 times its own weight as defined at page 4, lines 24-28) selected from sodium polyacrylate, sodium polyacrylate starch, sodium acrylates crosspolymer-2 or/and sodium carbomer, wherein the polyquaternium is in the form of about 20 to 120 micron particles as required by claim 1.
	
	Fares do not specifically teach about 0.1 to 20 wt% of the first component as required by claim 5.
	Fares do not specifically teach about 2 to 25 wt% of the second component as required by claim 8.
	Fares do not teach the malodour component selected from the group of claim 11.
These deficiencies are made up for in the teachings of Callingham, Mattai and Traupe.
	Callingham teach a personal antiperspirant product comprising a moisture-absorbent polymer instead of or in addition to the usual metal salt; the polymer is capable of absorbing an amount of moisture at least equal to its own weight (superabsorbent) (title; abstract).  Moisture-absorbent polymers include certain polysaccharides and vinyl carboxy (co)polymers (column 3, lines 25-29).  
	Mattai teach underarm products with a superabsorbent component comprising 0.01 to 20 wt% of a polyacrylates superabsorbent polymer (sodium salt) (title; abstract; claims).  The products further comprise a volatile silicone and a selected gelling agent inclusive of waxes such as hydrogenated castor oil (abstract; paragraphs [0007]-[0017] and [0028]; claims).  The products may further comprise a deodorizing agent such as zinc as required by instant claim 11.  The products may further comprise glyceryl esters such as glyceryl stearate as an emollient (paragraph [0067]).  The products may comprise 1 to 15 wt% emollient(s) (paragraphs [0014] and [0068]), as required by instant claim 8.
Traupe teach preparations comprising particulate polyquaternium polymers inclusive of polyquaternium-6 polymers having antimicrobial activity; particles are required in order to introduce the polymers into oil-based deodorants because the raw materials are aqueous solutions which cannot be mixed with oil (title; abstract; paragraphs [00026]-[0027], [0029]-[0030], [0093], [0095]-[0096] and [0107]-[0108]).  The particle size ranges from 10 to 2000 microns (paragraphs [0035]-[0036] and [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer with a non-zero acid value of the compositions of Fares inclusive of poly(acrylic acid) to comprise a superabsorbent polyacrylate polymer as taught by Mattai because such water-absorbent polymers are art-recognized replacements for the usual metal salts present in personal antiperspirant products as taught by Callingham.  One would be motivated to do so because Fares, as a whole, concerns antiperspirant / deodorant compositions having lower, or even zero amounts, of antiperspirant actives based on aluminum cations or zirconium cations.  There would be a reasonable expectation of success because the sodium polyacrylates taught by Mattai are a species falling within the genus of poly(acrylic acids) embraced by Fares for the polymer with a non-zero acid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyquaternium cationic species of the compositions of Fares or/and of Fares in view of Callingham and Mattai to take the form of particles having a 
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the superabsorbent polymer as taught by Mattai in amounts ranging from 0.01 to 20 wt% because Mattai teach this amount is suitable for underarm products.  There would be a reasonable expectation of success because the range of 0.01 to 20 wt% overlaps the range of 0.1 to 15 wt% taught by Fares for the polymer having the non-zero acid value.  Therefore, the combined teachings of Fares and Mattai render obvious amounts / ranges for the superabsorbent / polyacrylate polymer and the polyquaternium which render obvious a new range which overlaps the instantly claimed amount of the first component.  An overlapping range is sufficient to establish prima facie obviousness.  See MPEP 2144.05 I.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the glyceryl stearate of the anhydrous composition of Example 4 of Fares is an emollient because Mattai teach glyceryl esters such as glyceryl stearate is an emollient in underarm products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ such emollients in the compositions of Fares or/and of Fares in view of Callingham, Mattai and Traupe in amounts ranging from 1 to 15 wt% as taught by Mattai because this range is suitable for underarm products.  There would be a reasonable expectation of success because the inter alia emollients. 
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the deodorizing actives of Mattai such as zinc salts, for example, zinc ricinoleate for the deodorant agents of the compositions of Fares because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fares et al. (US 2014/0242015, published August 28, 2014, of record) in view of Callingham et al. (US 4,743,440, published May 10, 1988, of record); Mattai et al. (US 2008/0247978, published October 9, 2008, IDS reference filed May 21, 2020); and Traupe et al. (WO 2018/130380, published July 19, 2018, IDS reference filed May 21, 2020, as evidenced by the EPO translation) as applied to claims 1, 3, 5, 7, 8, 11, 12 and 14-16 above, and further in view of Peterson et al. (US 6,004,584, published December 21, 1999, of record).
The teachings of Fares, Callingham, Mattai and Traupe have been described supra.
They do not specifically teach starch particles selected from the group of claim 6.
This deficiency is made up for in the teachings of Peterson.
Peterson teach moisture absorbent body powder compositions comprising components inclusive of starch (title; abstract; column 1, lines 53-60).  Powder carriers include cornstarch (column 3, lines 45-63), as required by instant claim 6.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corn starch natural active of the compositions of .

Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fares et al. (US 2014/0242015, published August 28, 2014, of record) in view of Callingham et al. (US 4,743,440, published May 10, 1988, of record); Mattai et al. (US 2008/0247978, published October 9, 2008, IDS reference filed May 21, 2020); and Traupe et al. (WO 2018/130380, published July 19, 2018, IDS reference filed May 21, 2020, as evidenced by the EPO translation) as applied to claims 1, 3, 5, 7, 8, 11, 12 and 14-16 above, and further in view of Berry et al. (US 2016/0271045, published September 22, 2016, of record).
The teachings of Fares, Callingham, Mattai and Trapue have been described supra.
They do not teach the third component selected from the group of claim 9.
They do not teach about 0.1 to 10 wt% of the third component as required by claim 10.
They do not teach the third component comprises chitosan having at least one of the properties of claim 13.
These deficiencies are made up for in the teachings of Berry.
Berry teaches antiperspirant compositions comprising chitosan having a degree of acetylation of 0 to 15; the chitosan can be in an anhydrous form (title; abstract; paragraphs [0026] and [0035]; claims), as required by instant claims 9 and 13.  The compositions comprise 0.01 to 5 wt% chitosan (paragraph [0028]), as required by instant claim 10.  The inter alia perspiration absorbers (paragraphs [0026] and 0030]-[0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Fares in view of Callingham, Mattai and Traupe to further comprise the antiperspirant actives of Berry comprising chitosan having a degree of acetylation of 0 to 15 because Berry teach such chitosan may be an effective antiperspirant ingredient when used in amounts ranging from 0.01 to 5 wt% in compositions comprising perspiration / water absorbers.  One would be motivated to do so because Fares, as a whole, concerns antiperspirant / deodorant compositions having lower, or even zero amounts, of antiperspirant actives based on aluminum cations or zirconium cations.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant concludes that prima facie obviousness has not been established due to a failure to show a suggestion or motivation to modify the references’ teachings because it is not obvious / it is a huge assumption that Mattei teaches to switch-out anhydride/diacid systems in Fares for acrylate systems.  Furthermore, Mattei (and Callingham) teaches aluminum, so it would not be obvious to apply the teachings of Mattai (or Callingham) to aluminum-free compositions because formulating non-aluminum compositions presents unique challenges.
	This is not found persuasive because the rejection over Fares does not rely on the first embodiment comprising an anhydride or diacid, rather, the rejection over Fares relies on the second embodiment comprising a polymer with a non-zero acid value and a cationic species as set forth in paragraph [0007].  Because Fares exemplify polyacrylate homopolymers and alkali .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3 and 5-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/813,770 in view of Fares et al. (US 2014/0242015, published August 28, 2014, of record), Mattai et al. (US 2008/0247978, published October 9, 2008, IDS reference filed May 21, 2020), Traupe et al. (WO 2018/130380, published July 19, 2018, IDS reference filed May 21, 2020, as evidenced by the EPO translation) and Berry et al. (US 2016/0271045, published September 22, 2016, of record). 
	The instant claims are drawn to anhydrous compositions comprising (a) about 0.1 to 20 wt% of a superabsorbent polymer such as sodium polyacrylates and a particulate polyquaternium such as polyquaternium-7 having a size from about 20 to 120 microns, (b) about 2 to 25 wt% of starch particles or/and a stearate, (c) a malodor-controlling component inclusive of select zinc salts, and (d) a carrier, wherein the compositions are free of aluminum.  The starch particles may comprise corn starch.  The stearate may comprise sucrose distearate.  The compositions may further comprise about 0.1 to 10 wt% chitosan.  
	The conflicting claims are drawn to anhydrous compositions comprising (a) a superabsorbent polymer such as sodium polyacrylates or/and a polyquaternium such as 
	The copending claims differ with respect to the amounts of the various components, the particle form of the polyquaternium, and the species of starch and of stearate.  However, these differences are obvious in view of the prior art because sodium polyacrylates is an art-recognized superabsorbent polymer known to be suitable for underarm products in amounts ranging from 0.01 to 20 wt% as taught by Mattai, such sodium polyacrylates polymers in combination with polyquaternium polymers such as PQ-6 in amounts ranging from 0.1 to 10 wt% are known to be suitable for antiperspirant / deodorant products as taught by Fares, polyquaternium polymers such as PQ-6 should be in the form of particles as taught by Traupe for successful inclusion within oil-based deodorants, glyceryl stearate is an art-recognized emollient known to be suitable for inclusion within underarm products in amounts ranging from 1 to 15 wt% as taught by Mattai, corn starch is an art recognized active for antiperspirants / deodorants as taught by Fares, and chitosan is an art-recognized antiperspirant active known to be suitable for inclusion within antiperspirant compositions in amounts ranging from 0.01 to 5 wt% as taught by Berry.  Therefore, the instant claims are an obvious species / sub-genus of composition falling within the genus of the compositions embraced by the conflicting claims in view of the teachings / knowledge of the prior art.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3 and 5-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/813,771 in view of Fares et al. (US 2014/0242015, published August 28, 2014, of record), Mattai et al. (US 2008/0247978, published October 9, 2008, IDS reference filed May 21, 2020), Traupe et al. (WO 2018/130380, published July 19, 2018, IDS reference filed May 21, 2020, as evidenced by the EPO translation) and Berry et al. (US 2016/0271045, published September 22, 2016, of record). 
	The instant claims have been described supra.
	The conflicting claims are drawn to anhydrous compositions comprising (a) a first component comprising a superabsorbent polymer such as sodium polyacrylates and a polyquaternium such as polyquaternium-7 or/and a second component comprising inter alia chitosan or/and a third component comprising starch particles or/and a stearate, (b) a malodor-controlling component inclusive of select zinc salts, and (c) a carrier, wherein the compositions are free of aluminum antiperspirant actives.  
The copending claims differ with respect to the amounts of the various components, the particle form of the polyquaternium, and the species of starch and of stearate.  However, these differences are obvious in view of the prior art because sodium polyacrylates is an art-recognized superabsorbent polymer known to be suitable for underarm products in amounts ranging from 0.01 to 20 wt% as taught by Mattai, such sodium polyacrylates polymers in combination with polyquaternium polymers such as PQ-6 in amounts ranging from 0.1 to 10 wt% are known to be suitable for antiperspirant / deodorant products as taught by Fares, polyquaternium polymers such as PQ-6 should be in the form of particles as taught by Traupe for successful inclusion within oil-based deodorants, glyceryl stearate is an art-recognized emollient known to be suitable for inclusion within underarm products in amounts ranging from 1 to 15 wt% as taught by Mattai, corn starch is an art recognized active for antiperspirants / deodorants as taught by Fares,  in view of the teachings / knowledge of the prior art.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments:  Double Patenting
Applicant’s notes that the rejections are provisional and are addressed by the above arguments are acknowledged but not found persuasive because it is non-responsive to ignore a rejection, even if provisional, and because the above arguments appear to be predicated on a different embodiment of Fares than relied upon in the rejections.  Therefore, the provisional double patenting rejections are properly maintained and made again.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633